Citation Nr: 1017010	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  05-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for post-herpes 
neuritis of the hip, to include the propriety of an August 
2004 rating decision that reduced the evaluation of post-
herpes neuritis from 10 percent to non-compensable.

2.  Entitlement to service connection for degenerative disc 
disease with myofascial pain and chronic headaches (claimed 
as headaches, joint pain and muscle pain due to undiagnosed 
illness).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active service from August 1975 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran now resides in the 
jurisdiction of the Phoenix, Arizona RO.

In this notice of disagreement, the Veteran disagreed with 
the rating decision that reduced the evaluation of post-
herpes neuritis from 10 percent to 0 percent disabling.  
Accordingly, the Board has re-characterized the issue on 
appeal to reflect the Veteran's disagreement with the 
reduction of the assigned rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, and provided 60 
days to present evidence showing why the reduction should not 
be implemented.  38 C.F.R. 
§ 3.105(e) (2009).

A review of the claims file indicates that the RO did not 
provide the Veteran with notice of the proposed reduction as 
required by 38 C.F.R. § 3.105(e) (2009).  On remand, in order 
to ensure due process, the RO must provide the Veteran with 
notice as required by 38 C.F.R. § 3.105(e).  The RO should 
then adjudicate the claim for an increased rating for post-
herpes neuritis, to include whether a reduction from 10 
percent to 0 percent was proper.  

The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, or disability out of 
proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The Board notes that service-connection is currently in 
effect for fibromyalgia, rated as 40 percent disabling 
according to Diagnostic Code 5025.  Service connection for 
this condition was granted in an August 2006 rating decision, 
based on the presumptions afforded by 38 C.F.R. § 3.317.  

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, 
primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 40 
percent disabling if the symptoms are constant or nearly 
constant, and are refractory to therapy. 

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2009).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

In a December 2006 letter to the Veteran, the RO noted that 
the grant of service connection for fibromyalgia resolved the 
Veteran's appeal for service connection for degenerative disc 
disease with myofascial pain and chronic headaches.  The RO 
requested that the Veteran indicate whether she would like to 
continue her appeal to the Board.  The Veteran did not 
respond.

Headaches and muscle pain are contemplated in the 40 percent 
rating assigned for fibromyalgia.  The diagnostic code 
governing fibromyalgia does not contemplate manifestations of 
degenerative disc disease.  Thus, the grant of service 
connection for fibromyalgia does not resolve the issue of 
entitlement to service connection for degenerative disc 
disease, and the issue remains on appeal. 

The Veteran has not been afforded a VA examination for the 
claimed disability of degenerative disc disease with 
myofascial pain and chronic headaches (claimed as headaches, 
joint pain and muscle pain due to undiagnosed illness).  A VA 
examination is necessary to determine the etiology of the 
claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
regarding the reduction of the rating for 
post-herpes neuritis, in accordance with 
the provisions of 38 C.F.R. § 3.105.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
degenerative disc disease with myofascial 
pain and chronic headaches (claimed as 
headaches, joint pain and muscle pain due 
to undiagnosed illness).   The claims file 
should be provided for the examiner's 
review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted.

3.  The examiner should indicate whether 
the Veteran currently has degenerative 
disc disease.  The examiner should state 
whether degenerative disc disease is 
associated with a diagnosable illness.  In 
doing so the examiner is requested to 
comment as to whether the Veteran's 
symptomatology represents signs and 
symptoms of, or a manifestation of, an 
undiagnosed illness or a chronic 
multisymptom illness, or whether it is 
attributable to a known clinical 
diagnosis.  If the symptomatology is 
attributable to a know clinical diagnosis, 
the examiner should also provide an 
opinion as to whether it is as least as 
likely as not (50 percent or greater 
likelihood) that degenerative disc disease 
is related to service.

4.  Thereafter, the RO should readjudicate 
the claims on appeal based on all of the 
evidence of record.  If the disposition of 
the claims remains unfavorable, the RO 
should furnish the Veteran and her 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


